Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In communications filed on 9/6/2022, claims 1, 3-10, 12–24 are presented for examination. Claims 1, 8, 14, and 21-24 are independent.
Amended claim(s): 1, 5, 6, 8, 9, 12-14, 21-24.
Applicant’s arguments, see Applicant Arguments/Remarks filed 9/6/22, with respect to claim(s) rejected under 35 USC 101 have been fully considered and are unpersuasive. Claims are directed to the abstract idea of collecting data, analyzing the data, manipulating further through mathematical correlations (i.e., the coordinate system), comparing the data to make a determination of behavior as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself”, “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being organized into bits of input and output with mathematical operations/correlations being performed on the data to perform a comparison. This is simply collecting, organizing and comparing information which was ruled abstract in Classen, Fairwarning, Cybersource et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 3-10, 12–24 is/are directed to a method, apparatus and CRM. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014) (“2014 IEG”) and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the case, claim(s) 1, 3-10, 12–24 is/are directed to method, CRM, and system to determine likelihood of malicious behavior based on comparison of characteristics – falls into one of the four statutory categories (i.e., method, system, and CRM). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case are representative claim(s) 1, 8, 14, 21-24 is/are directed to method, CRM, and system determine likelihood of malicious behavior based on comparison of characteristics (“receiving data; representing at least a portion of the data as a plurality of points in a coordinate system; the representing including: extracting a first set of bits in the data and converting the first set of bits into a first coordinate for a first point of the plurality of points; extracting a second set of bits in the data and converting the second set of bits into a second coordinate for the first point, the second set of bits being adjacent to the first set of bits; extracting a third set of bits in the data and converting the third set of bits into a first coordinate for a second point of the plurality of points; and extracting a fourth set of bits in the data and converting the fourth set of bits into a second coordinate for the second point, the fourth set of bits being adjacent to the third set of bits; using a pattern recognition algorithm to identify a set of points in the plurality of points; generating an n-dimensional model for the set of points; comparing the n-dimensional model to a plurality of n-dimensional models that are tagged as including a target property associated with at least one of malicious behavior, benign behavior, or a vulnerability; and based at least in part on the comparison, determining a likelihood that the data includes the target property; based at least in part on the likelihood, determining that the data includes the target property; and performing an act to address the target property, the act including at least one of updating a portion of the data that includes the target property, preventing the target property from being stored with the data, preventing the target property from corrupting the data, or providing information regarding the target property to a component”). Claim 21 additionally recites (“analyzing, using a machine-trained model, the n-dimensional model to determine a likelihood that the n-dimensional model includes malware; and generating analysis data indicating the likelihood that the n-dimensional model includes malware; and providing the analysis data to a component”). 
As such, the abstract idea is collecting data, analyzing the data, manipulating data further through mathematical correlations (i.e., bit conversion and the coordinate system), comparing the data to make a determination of behavior as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself”, “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being organized into bits of input and output with mathematical operations/correlations being performed on the data to perform a comparison. This is simply collecting, organizing and comparing information which was ruled abstract in: 
         a. Collecting and comparing known information (Classen); 
         b. Comparing information regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC); 
         c. Collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); 
         d. Data recognition and storage (Content Extraction);
         e. Obtaining and comparing intangible data (Cybersource); 
         f. Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group);
         g. Organizing and manipulating information through mathematical correlations (Digitech);
         h. Virus Screening (Int. Ventures v. Symantec ‘610 patent);
         i. A mathematical formula for calculating parameters indicating an abnormal condition (Grams);
The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); a mathematical formula for calculating parameters indicating an abnormal condition (Grams); Collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); Virus Screening (Int. Ventures v. Symantec ‘610 patent); and Obtaining and comparing intangible data (Cybersource). While the specific facts of the case differ from these cases, the claims are still directed to collecting and providing known information and comparing new and stored information. A computer is not necessary to generate, receive and correlate/compare data. Even further still, any steps that deal with generating, receiving, analyzing/comparing are insignificant, extra solution activity because receiving, analyzing and transmitting device data, comparing collected data and taking action based on matching/comparison are all well-known in the computer network security arts.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of is collecting data, analyzing the data, manipulating further through mathematical correlations, comparing the data to make a determination of behavior as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself”, “mathematical relations / formulas”. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a computer when taken in combination with the functional elements claim(s) is/are directed to method, CRM, and apparatus to collect information regarding users’ profiles, analyze the information by performing probabilistic risk assessment, and compare the calculated risk to a threshold value, and report the result of the comparison to a security agent, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (collecting data from server(s)) to a particular technological environment (a general purpose computer and/or environment of the user). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, receiving, comparing and responding which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure (see ¶17-¶27) states the various computing elements used to implement the claimed invention are routine, commonly used computing elements. Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., data, comparison and output/updates/response. Therefore all corresponding dependent claims are also rejected.

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 8, 9, and 16-18 of US Patent App: 17/068280 (filed 11/2/20). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claim 1 of the present application and are broader than limitations recited in independent claims 1, 5, 8, 9, and 16-18 of US Patent App: 17/068280.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9922190 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432